DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5A and 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
	Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Par [0038], change “The dust accumulates continuously, early causing passage blocking” to     -- The dust accumulates continuously, causing passage blocking early -- (or equivalent)
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 4, change “mesh plates is laminated” to -- mesh plates are laminated --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 3, 5, 6 and 8 each recite the limitation “the mesh plate” which is considered indefinite because it is unclear which mesh plate of the established “plurality of mesh plates” (from Claim 1) that this limitation is referring to in each claim. It is unclear if this limitation is referring to a particular plate of the plurality of mesh plates or if it is referring to each and every mesh plate. The metes and bounds of each of claims 3, 5, 6 and 8 are consequently unclear.   
	Claims 9 and 10 each recite the limitation “the nozzle side of the laminate”. There is insufficient antecedent basis for this limitation in each claim.
	Claim 11 is rejected due to its dependency on Claim 10.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placek (US 3,852,025).
	Regarding Claim 1, Placek teaches a surface combustion burner (Fig. 1) comprising: 
	a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1); and 
	a laminate (15), provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9), in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). 

	Regarding Claim 4, Placek also teaches that the laminate has a lamination interval of 2 mm or less, the lamination interval being defined as a distance between mid-thickness positions of adjacent ones of the mesh plates (See at least Col. 3 lines 20-28 and note that the “combined thickness” of the laminate is “0.60 - 0.065 inch” (which is less than 2 mm). Since the lamination interval is less than the 

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejection set forth in this Office Action, Placek also teaches that at least one of the mesh plates has mesh lines with a diameter of 0.2 mm to 2 mm (See at least Col. 3 lines 20-28 and note that the mesh lines of each plate have a diameter of “0.040 inch” which is within the range of 0.2 mm - 2 mm). 

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejection set forth in this Office Action, Placek also teaches that at least one of the mesh plates is a metal mesh (see at least Col. 5 lines 17-27 and Figs. 1, 9).

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejection set forth in this Office Action, Placek also teaches of woven metal fibers on a nozzle side of the laminate (the woven metal fibers of element (15b) which are on a nozzle side of the laminate) (see at least Col. 5 lines 17-27 and Figs. 1, 9).

	Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejection set forth in this Office Action, Placek also teaches of a heat resistant material (13) on a nozzle side of the laminate (see at least Col. 5 lines 17-27 and Figs. 1, 9 and note that element (13) can withstand temperatures in excess of 1,000° F - element (13) is accordingly formed from a “heat resistant material” as claimed). 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Placek. 
	Regarding Claim 7, Placek teaches the surface combustion burner according to Claim 1 (see the rejection for Claim 1), but fails to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, merely increasing the number of mesh plates in the existing laminate taught by Placek from two to four would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification discloses that “The laminate 4 illustrated in FIG. 3 is an example in which two mesh plates 40 are laminated”. Thus, it is apparent that using four mesh plates as opposed to two is not critical to the invention since the application has disclosed that both configurations are useable.  Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Placek teaches of a configuration with two mesh plates and the instant application discloses that two mesh plates form a workable configuration. Simply increasing the number of screen elements within the laminate taught by Placek to achieve the desired balance between (at 
	Therefore, it would have been prima facie obvious to modify the burner taught by Placek by increasing the number of mesh plates in the existing laminate from two to four to obtain the invention as specified in Claim 7 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejection set forth in this Office Action, Placek teaches the surface combustion burner according to Claim 10 (see the rejection for Claim 10) but fails to explicitly teach that the heat resistant material has a thickness of 3 mm to 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Placek in view of Haruhara (US 4,354,479). 
	Regarding Claim 2, Placek teaches the surface combustion burner according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the laminate has an opening ratio of 8 % or less.
	Haruhara discloses a relatable infrared burner (Fig. 4) that comprises a laminate (combination of each element (14)) that is formed by a plurality of mesh plates (14) (see at least Col. 2 lines 26-65 and Fig. 4). Haruhara teaches that each mesh plate has “an opening ratio of 5-25%” (see at least Col. 2 lines 48-65). Thus, the laminate as a whole necessarily has an opening ratio that is less than or equal to 5-25%. Haruhara teaches that it is advantageous to use this opening ratio because it, inter alia, enables 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Placek by configuring the opening ratio of the laminate to be less than or equal to 5-25% based on the teachings of Haruhara. Doing so would have enabled the laminate to reach “red heat” quickly which would have ultimately limited the amount of unburnt fuel that could pass through the burner. Note that such modification would have necessarily resulted in a laminate that has an opening ratio of 8 % or less as claimed. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Placek in view of Van Swinderen (US 3,107,720). 
	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejection set forth in this Office Action, Placek teaches the surface combustion burner according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that at least one of the mesh plates has an opening ratio of 30 % or more and 85 % or less.
	Van Swinderen discloses a relatable gas-fired radiant heater (Fig. 1) that comprises at least one mesh plate (2) that has an opening ratio that is “at least equal to 0.5” (i.e. 50%) (see at least Col. 2 lines 21-29 and Figs. 1, 2) and that has an opening spacing of “about 3 mm” (see Col. 3 lines 29-48). Van Swinderen teaches that it is advantageous for the at least one mesh plate (2) to have an such an opening ratio and spacing because, inter alia, it facilitates the escape of gases through the mesh (see at least Col. 3 lines 29-48). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Placek by configuring at least one of the mesh plates to have an opening ratio of 50% and an opening spacing of 3 mm based on the teachings of 

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejection set forth in this Office Action, Placek teaches the surface combustion burner according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the mesh plate has openings with an average span of 1 mm to 5 mm. 
	Van Swinderen discloses a relatable gas-fired radiant heater (Fig. 1) that comprises at least one mesh plate (2) that has an opening ratio that is “at least equal to 0.5” (i.e. 50%) (see at least Col. 2 lines 21-29 and Figs. 1, 2) and that has an opening spacing of “about 3 mm” (see Col. 3 lines 29-48). Van Swinderen teaches that it is advantageous for the at least one mesh plate (2) to have an such an opening ratio and spacing because, inter alia, it facilitates the escape of gases through the mesh (see at least Col. 3 lines 29-48). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Placek by configuring at least one of the mesh plates to have an opening ratio of 50% and an opening spacing of 3 mm based on the teachings of Van Swinderen. Doing so would have facilitated the escape of gases through the mesh. Note that such modification would have necessarily resulted in the invention as claimed since an opening spacing of 3 mm falls within the claimed range of 1 mm to 5 mm.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Placek in view of Koji et al. (JP 2013194991 A) (hereinafter “Koji”) (see the original document and Abstract provided by Applicant in the IDS filed 8/28/2019). 
Regarding Claim 12, Placek teaches the surface combustion burner according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of using the burner as a composite burner that comprises a nozzle configured to discharge fuel gas and a nozzle configured to discharge air for combustion. However, such configuration is well known in the art. 
	Koji discloses a relatable burner (8) (see Fig. 1 and Abstract) that comprises a nozzle configured to discharge fuel gas (“main nozzle hole for jetting fuel gas”) and a nozzle configured to discharge air (“main nozzle hole for jetting combustion air”) (see Abstract and Fig. 1). Koji teaches of using the burner as a composite burner within an ignition device for a sintering machine that is capable of sintering iron ore raw materials and teaches that it is advantageous to do so because it effectively “assists combustion of a main burner” (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the burner taught by Placek as a composite burner that comprises a nozzle configured to discharge fuel gas and a nozzle configured to discharge air for combustion within an ignition device for a sintering machine based on the teachings of Koji. Doing so would have enhanced sintering operations by assisting in the combustion of a main sintering burner. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 13, Koji also teaches of an ignition device for a sintering machine which sinters iron ore raw materials (see at least Abstract and Fig. 1), and the combination of Placek and Koji teaches of using the composite burner according to claim 12 as an ignition device for a sintering machine (see the rejection for Claim 12 above). The combination of Placek and Koji accordingly meets the limitations of Claim 13 as claimed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauklis et al. (US 7,611,351 B2) and Karlovetz et al. (US 3,857,670) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762